Citation Nr: 18100127
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-24 018
DATE:	
 
ISSUES DECIDED:	3	ISSUES REMANDED: 	1
 
ORDER
Entitlement to a compensable rating for rhinitis is denied.  Entitlement to a rating in excess of 10 percent for a gastric ulcer with hiatal hernia is denied.  Entitlement to a rating in excess of 10 percent for right carpal tunnel syndrome is denied.  
FINDINGS OF FACT
1.  The Veterans rhinitis has not been manifested by greater than 50 percent obstruction of the nasal passages on both sides, complete obstruction on one side, or polyps during the period on appeal.
2.  The Veterans gastric ulcer with hiatal hernia has been manifested by symptomatology of mild severity, as indicated by recurring episodes of heartburn, reflux, and belching during the period on appeal, and was largely controlled by medication; dysphagia, pyrosis, or regurgitation were not shown.   
2. The Veterans right carpal tunnel syndrome has been manifested by subjective complaints of mild intermittent pain, mild paresthesias and hand weakness.
CONCLUSIONS OF LAW
1.  The criteria for a compensable rating for rhinitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14. 4.97, Diagnostic Code 6522 (2017).
2.  The criteria for a rating in excess of 10 percent for a gastric ulcer with hiatal hernia have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Codes 7305, 7346 (2017).
3.  The criteria for a rating in excess of 10 percent for right carpal tunnel syndrome have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R.  §§ 4.1-4.14,  4.124a, Diagnostic Code 8515 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from January 1972 to February 1992.
The claims were previously before the Board of Veterans Appeals (Board) in March 2016, where they were remanded for additional development.  They have since been returned to the Board for further appellate review. 
Additional evidence, namely VA treatment records dated through June 2017 and various VA examination reports, were added to the record after the issuance of the August 2016 supplemental statement of the case.  The Veteran has not waived initial agency of original jurisdiction (AOJ) consideration of this evidence.  However, the newly associated evidence is not relevant to the claims for an increased rating for rhinitis, a gastric ulcer with hiatal hernia and right carpal tunnel syndrome and a waiver of initial AOJ consideration of this evidence is not required.
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  
Increased Ratings
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the persons ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).   
The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).
The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Boards analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).   
1.  Entitlement to a compensable rating for rhinitis. 
The Veteran was awarded service connection for allergic rhinitis in July 1992 and assigned a noncompensable rating.  In a January 2012 statement, the Veteran asserted that the symptoms of this disability warranted a higher rating.  After careful review of the evidence, the Board finds that an increased rating is not warranted.
The Veterans allergic rhinitis is rated under 38 C.F.R. § 4.97, which addresses diseases of the nose and throat.  Pursuant to Diagnostic code 6522 for allergic rhinitis, a 10 percent rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent rating is warranted for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522. 
A VA examination was afforded to the Veteran in October 2012.  The Veteran reported developing allergic rhinitis in the 1980s and had been taking allergy medication since.  He stated that he experienced symptoms once a year, usually in the spring and summer seasons, manifested by frequent sneezing, runny nose, and watery eyes.  While physical examination confirmed rhinitis, the examiner noted no obstruction greater than 50 percent on both sides of the nasal passage or complete obstruction on one side.  The examiner also noted no hypertrophy of nasal turbinates, nasal polyps, or any granulomatous conditions.  No additional disability, such as sinusitis, larynx or pharynx conditions, a deviated septum, or tumors or neoplasm, was present.  
The Veterans extensive treatment records are consistent with the above findings upon examination.  While a history of allergic rhinitis and seasonal allergies are noted during the period on appeal, his treatment records are silent for any evidence of an increase in symptomology that would suggest that a higher rating may be warranted under the applicable criteria.  Several records during the appeal period note good control of his rhinitis with medication.
After careful review of the evidence, the Board finds that the criteria for a compensable rating are not met.  The preponderance of the evidence is against a finding that the Veteran has had greater than 50 percent obstruction of both nasal passages or complete obstruction of either nasal passage, the criteria for a higher rating under Diagnostic Code 6522.  The Veteran has not alleged, and the clinical evidence does not establish, the presence of nasal polyps.  
The Board has considered whether there is any other schedular basis for granting a compensable rating but has found none.  The evidence of record does not support a finding that the Veteran had chronic sinusitis during the period on appeal.  
As the preponderance of the evidence is against a finding that the Veterans rhinitis more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7.   
 
2.  Entitlement to a rating in excess of 10 percent for a gastric ulcer with hiatal hernia.
The Veteran was awarded service connection for a gastric ulcer with hiatal hernia, in July 1992 and assigned a 10 percent rating.  In a January 2012 statement, the Veteran asserted that the current symptoms of this disability, now rated as a gastric ulcer with hiatal hernia, warranted a higher rating.  After careful review of the evidence, the Board finds that an increased rating is not warranted.  
Specific provisions apply to rating disabilities of the digestive system.  
Under 38 C.F.R. § 4.110, ulcers are addressed.  This section states that experience has shown that the term peptic ulcer is not sufficiently specific for rating purposes.  It is noted that manifest differences in ulcers of the stomach or duodenum in comparison with those at an anastomotic stoma are sufficiently recognized as to warrant two separate graduated descriptions.   In evaluating the ulcer, care should be taken that the findings adequately identify the particular location.  Id. 
Under 38 C.F.R. § 4.112, weight loss is addressed.  For purposes of evaluating conditions in § 4.114, the term substantial weight loss means a loss of greater than 20 percent of the individuals baseline weight, sustained for three months or longer; and the term minor weight loss means a weight loss of 10 to 20 percent of the individuals baseline weight, sustained for three months or longer.  The term inability to gain weight means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  Baseline weight means the average weight for the two-year-period preceding onset of the disease.  Id. 
Under 38 C.F.R. § 4.113, coexisting abdominal conditions are addressed.  This section states that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title Diseases of the Digestive System, do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  The evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. § 4.14. 
Under 38 C.F.R. § 4.114, for certain diseases of the digestive system, ratings under Diagnostic Codes 7301 to 7329, 7331, 7342, and 7345 to 7348 will not be combined with each other.  A single evaluation is assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability so warrants.  Id.  
The Board notes that Veterans digestive system disability, currently rated as gastric ulcer with hiatal hernia, is rated under Diagnostic Code 7305-7346.  
Under Diagnostic Code 7305 for a duodenal ulcer, a 10 percent rating is warranted for a mild duodenal ulcer with recurring symptoms once or twice yearly.  A 20 percent rating is warranted for a moderate duodenal ulcer with recurring episodes of severe symptoms two or three times per year averaging ten days in duration; or with continuous moderate manifestations.  A 40 percent rating is warranted for a moderately severe duodenal ulcer; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times per year.  A maximum 60 percent rating is warranted for a severe duodenal ulcer; pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114. 
The words slight, moderate and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 
Under Diagnostic Code 7346 for hiatal hernia, a 10 percent rating is warranted when there is a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id. 
Turning to the evidence, the Veteran was first afforded a VA examination for his increased rating claim in October 2012.  He reported occasional acid reflux symptoms and that he was taking omeprazole, which helped.  He stated that his symptoms manifested as a burning sensation in his upper abdomen and throat especially after drinking something acidic.  He also noted stomach pain occurring every other day, lasting one or two hours, and occurring when lying on his back.  Physical examination revealed diagnoses of gastroesophageal reflux disease (GERD) and a hiatal hernia.  Symptoms included persistently recurrent epigastric distress and reflux.  The Veteran was not shown to have symptoms of dysphagia, pyrosis, regurgitation, substernal arm or shoulder pain, sleep disturbance, anemia, weight loss, hematemesis, or melena.     
A VA disability benefits questionnaire was completed by a private physician in August 2013.  The Veteran reported a long history of intermittent heartburn and acid reflux.  Aside from daily belching, no other symptoms of the Veterans digestive disability were noted.  The private physician did note a June 2013 upper endoscopy that diagnosed H. pylori-induced gastritis and duodenitis. 
Additional VA examinations  specifically, a stomach and duodenal conditions examination and an esophageal conditions examination  were afforded to the Veteran in January 2014.  
As to the stomach and duodenal conditions examination, the Veteran reported increasing symptoms of his disability around November 2012.  The examiner noted the Veterans initial diagnosis of a gastric ulcer in 1991 as well as the June 2013 diagnosis of H. pylori-induced gastritis and duodenitis.  The examiner noted recurrent symptoms of abdominal pain three times per year that were not severe and lasted less than one day.  Upon physical examination, diffuse moderate inflammation was found in the gastric body, at the incisura, in the gastric antrum, and in the prepyloric region of the stomach, which the examiner associated with gastritis.  No ulcers, erosions, or exophytic lesions were observed.  The examiner also noted that the June 2013 upper endoscopy did not actually find evidence of a peptic or duodenal ulcer.  
As to the esophageal conditions examination, the Veteran reported intermittent symptoms of heartburn and belching well-controlled with medication until May 2013 when he experienced increased belching and epigastric discomfort.  The Veteran also reported symptoms of increased acid reflux without regurgitation most often in the evening prior to bed.  He denied nausea or vomiting, but noted that symptoms increased with ingestion of acidic beverages.  The examiner noted that the only signs and symptoms of his esophageal conditions were infrequent episodes of epigastric distress, pyrosis, and reflux.  The examiner also noted that while the June 2013 upper endoscopy was positive for H. pylori, there was no evidence of hiatal hernia, stricture, or diverticulum.  Moreover, the esophagus and oropharynx were normal, and there were no ulcers, erosions, or exophytic lesions. 
The Veterans extensive treatment records are consistent with the above findings upon examination.  While a history of GERD and abdominal pain are noted during the period on appeal, treatment records are silent for any evidence of an increase in symptomology that would suggest that a higher rating may be warranted under the applicable criteria.  Several VA treatment records note good control of his symptoms with medication, with more recent records noting no GERD symptoms.
After careful review of the evidence, the Board finds that the criteria for a rating in excess of 10 percent are not met.  
The preponderance of the evidence is against a finding that the Veterans gastric ulcer with hiatal hernia is productive of moderate gastric or duodenal ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration, or with continuous moderate manifestations as contemplated by the higher, 20 percent rating under Diagnostic Code 7305.  The January 2014 VA examiner noted that the Veterans abdominal symptoms occurred three times per year, were not severe and lasted one day.  Moreover, the Veterans esophageal symptoms were described as infrequent. 
The preponderance of the evidence is also against a finding that the Veterans gastric ulcer is productive persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health as contemplated by the higher, 30 percent rating under Diagnostic Code 7346.  As noted above, dysphagia, pyrosis, regurgitation, and substernal arm or shoulder pain were not reported by the Veteran or noted in the clinical records.  The evidence is against a finding of considerable impairment of health; it was specifically indicated that there were no other serious complications or other general health effects attributable to the Veterans conditions upon VA examination and the evidence does not suggest the Veteran condition has significantly worsened since that time.  
Accordingly, a rating in excess of 10 percent is not warranted under Diagnostic Codes 7305 or 7346.  38 C.F.R. § 4.114
The Board has also considered rating of the Veterans disability under other diagnostic criteria for the digestive system.  See 38 C.F.R. § 4.114, Diagnostic Codes 7301-54.  The Veterans gastric ulcer with hiatal hernia, however, has not been shown to have resulted in any symptomatology which would, in the context of different diagnostic criteria, result in a higher rating.  While the Veterans medical history notes gastritis, the Board finds that it would be inappropriate to evaluate the Veterans disability under the associated rating code, which states that atrophic gastritis (gastritis as a complication of another disease) is to be rated as the underlying condition, which has been done here.  In any event, there is no evidence that the Veterans gastritis is productive of multiple small eroded or ulcerated areas and symptoms, the criteria for an increased, 30 percent rating under the criteria for gastritis.  See 38 C.F.R. § 4.114, Diagnostic Code 7307.
To the extent that the Veteran may claim separate ratings for the symptomology of his disability, the Board again notes that coexisting diseases of the digestive system do not lend themselves to distinct and separate disability ratings without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  See 38 C.F.R. § 4.113.  As stated above, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  In this case the severity does not warrant elevation of the rating.
As the preponderance of the evidence is against a finding that the Veterans digestive disability more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7.   
3.  Entitlement to a rating in excess of 10 percent for right carpal tunnel syndrome.
The Veteran was awarded service connection for right carpal tunnel syndrome (CTS) in July 1992 (originally rated as tenosynovitis) and assigned a noncompensable disability rating.  In November 2009, the disability rating was increased to 10 percent effective June 17, 2009.  In a January 2012 statement, the Veteran asserted that the current symptoms of this disability, now rated as CTS, warranted a higher rating.  After careful review of the evidence, the Board finds that an increased rating is not warranted. 
The Veterans right CTS has been evaluated under 38 C.F.R. § 4.124a, which addresses paralysis of the median nerve.  For the purposes of the criteria for the diagnostic code below, the Board notes that the Veterans right extremity is his major, dominant side.  
Pursuant to Diagnostic Code 8515, incomplete paralysis of the median nerve affecting the major extremity that is mild, moderate, and severe warrants ratings of 10, 30, and 50 percent, respectively.  Incomplete paralysis of the median nerve affecting the minor extremity that is mild, moderate, and severe warrants ratings of 10, 20, and 40 percent, respectively.  A 70 percent rating is warranted for complete paralysis of the median nerve of the major extremity, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a.
The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  Id.
A VA treatment record dated August 2012 notes the Veteran reporting a months-long history of his hands locking up, with pain associated with heavy activity in the base of the hand and nocturnal paresthesias.  The evidence of record indicates that electromyography (EMG) and nerve conduction velocity (NCV) tests were also conducted that same month, revealing only right CTS mainly affecting sensory fibers. 
The Veteran was afforded a VA examination for his right CTS in October 2012.  The Veteran reported burning in the wrist, occasionally radiating up the arm, with hand weakness.  Upon physical examination, mild intermittent pain, and mild paresthesias and/or dysesthesias were noted in the right upper extremity.  Strength, reflex, and sensory testing were normal.  Muscle atrophy was absent.  Phalens maneuver and Tinels sign tests were positive.  The examiner diagnosed mild incomplete paralysis of the median nerve.  
Subsequent treatment records for the remainder of the period on appeal are not in significant conflict with the above findings of the VA examiner.  For example, a March 2013 private orthopedic examination noted positive Phalens and Tinels tests in the wrists, with occasional slight pain.  While grip strength in the right hand using a Jamar appliance was noted as reduced, the examiner noted that it was questionable whether a full effort was made and did not consider it a valid reading.  A VA telephone encounter record the following November 2013 notes the Veteran complaining of CTS-related pain, worse at night.  He expressed a desire to begin physical therapy for his CTS, noting that it helped the pain.  He was instructed to wear writs splints, perform physical therapy, and take pain medication, as well as to avoid sudden movement of the wrist, repetitive movement of the hand, and heavy lifting.  
Further, a March 2016 VA rheumatology consultation notes the Veteran complaining of burning pain in his hands, with decreased grip strength.  He reported good relief from medication as well as paraffin wax with physical therapy.   Physical examination revealed slightly decreased hand grip.  In a June 2016 hand and upper extremity consultation note, the Veteran reported burning, tingling, and numbness in his hands as well as weakness.  He also reported that the tingling and numbness did not radiate out into his digits nor did it wake him from sleep.  A physical examination revealed a negative Tinels test for CTS and a negative flexion compression test.  Finally, VA treatment records dated October and November 2016 note no recent carpal tunnel symptoms.   
After careful review of the evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran has or had moderate or severe incomplete paralysis, much less complete, paralysis, caused by his right CTS at any time during the appeal period to warrant a rating in excess of 10 percent.  In this regard, upon VA examination, the Veteran indicated experiencing a burning sensation in his wrist that sometimes radiated up his arm, as well as weakness in the hand.  Muscle strength, deep tendon reflexes and sensory examination in the right upper extremity were found to be normal on objective testing.  The examination findings took into account the Veterans complaints when determining that the level of severity of his CTS was only mild.  In addition, muscle atrophy, the loss of reflexes, constant pain and/or complete paralysis were not shown in the clinical records or alleged by the Veteran.  Overall, the evidence does not support a finding of at least moderate incomplete paralysis of the median nerve at any time during the appeal period, the criteria for a higher 20 percent rating under Diagnostic Code 8515.  See 38 C.F.R. § 4.124a
The Board has also considered whether separate ratings could be assigned to the Veteran based on other available Diagnostic Codes, but has found none.  The medical evidence of record indicates only median nerve entrapment of mild severity.  In any event, assigning a separate rating on the basis of paralysis of additional peripheral nerves in the right upper extremity would violate the rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).    
As the preponderance of the evidence is against a finding that the Veterans CTS disability more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7.  
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
 
REMANDED ISSUE
While the Board regrets additional delay, further action is required prior to adjudicating the Veterans claim for entitlement to a rating in excess of 20 percent for service connected lumbar spine degenerative disc disease.
 
As stated above, a review of the evidence since the last supplemental statement of the case (SSOC) in August 2016 demonstrates that new evidence has been associated with the claims file.  Specifically, VA obtained an additional thoracolumbar spine examination in March 2017.  Further, additional VA treatment records relevant to the Veterans low back disability appeal have been associated with the record.  An additional SSOC must be furnished to the claimant when additional pertinent evidence is received after a SOC or the most recent SSOC has been issued.  38 U.S.C. § 7105; 38 C.F.R. § 19.31.
Although the Veterans substantive appeal was received after February 2, 2013, the automatic waiver provision does not apply to the Veterans claim because this additional evidence was obtained by VA and was not submitted by the Veteran.  See Honoring Americas Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide that if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration).  This provision only applies to evidence submitted by the Veteran.  Therefore, the issue of entitlement to a higher rating for the Veterans lumbar spine degenerative disc disease must be remanded to allow for AOJ consideration of the additional examination and VA treatment records.
Accordingly, the matter is REMANDED for the following action:
 
Review the additional evidence added to the record since the August 2016 supplemental statement of the case and readjudicate the claim on appeal.  If any benefit sought on appeal is not granted in full, issue a supplemental statement of the case and return the appeal to the Board. 
 
 
KRISTY L. ZADORA
Acting Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Robert N. Scarduzio 

